Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims are drawn to an ophthalmic aqueous composition comprising 0.005% w/w to 0.10 w/w hexanoic substituted prostaglandin nitro derivative, combined with 0.5% w/w to 1.5% w/w macrogol 15 hydroxystearate, 0.013% w/w to 0.2% w/w benzalkonium chloride, 0.03% w/w to 0.07% w/w of an edetate salt, sodium phosphate dibasic heptahydrate, boric acid, water, a pH from 5.5 to 6.5 where the macrogol 15 hydroxystearate is the only solubilizing agent.  The closest prior art is drawn to Benedini et al (WO 2009/136281) which discloses the same hexanoic substituted compound in combination with Tween as the solubilizing agent. Mercier (US 8,637,054) also discloses an ophthalmic formulation comprising similar components combined with a prostaglandin compound, however the formulation requires a further solubilizing agent, where the instant invention comprises one solubilizing agent. However, upon comparison, application unexpectedly found that the specific range and concentration of macrogol 15 hydroxystearate increased the absorption of the active agent as measure by the AUC and Cmax, providing an improved ophthalmic formulation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608.  The examiner can normally be reached on Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618